Citation Nr: 0124518	
Decision Date: 10/11/01    Archive Date: 10/12/01

DOCKET NO.  00-20 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel

INTRODUCTION

The veteran had active service from October 1970 to May 1972.

This appeal arises from a June 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
Montgomery, Alabama, which denied the veteran's request to 
reopen his claim for service connection for hypertension.


FINDINGS OF FACT

1.  In a Board of Veterans' Appeals (Board) decision dated in 
December 1997, the veteran's request to reopen his claim for 
service connection for hypertension was denied.

2.  The veteran has submitted evidence since the December 
1997 decision which was not previously of record, is not 
cumulative, and is both relevant and significant enough that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for hypertension.


CONCLUSION OF LAW

The evidence received since the Board decision dated in 
December 1997 is new and material; the veteran's claim for 
service connection for hypertension is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (codified as 
amended at 38 U.S.C. § 5107(a) (West Supp. 2001)).  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).

The Board observes that the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  See Barnett 
v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).  It was 
specifically stated in the VCAA that nothing in the Act shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See VCAA (codified as amended at 38 U.S.C. § 5103A(f) (West 
Supp. 2001)).  It is noted that regulations adopted by VA 
implementing the VCAA includes changes to the standard for 
determining new and material evidence under 38 C.F.R. 
§ 3.156(a), and provides for limited assistance to claimants 
seeking to reopen previously denied claims.  VA's authority 
to provide such additional assistance is provided by 38 
U.S.C. § 5103A(g) (West Supp. 2001) which states that nothing 
in section 5103A precludes VA from providing such other 
assistance as the Secretary considers appropriate.  However, 
these changes are applicable only to claims to reopen filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45620, 45628-
45629.  Here, the veteran's claim was filed prior to August 
29, 2001, and, as such, these changes are not applicable in 
the instant case.

The Board acknowledges that VBA Fast Letter No.01-13 
(February 5, 2001), indicated that, in light of the VCAA, VA 
had a duty to obtain evidence from any new source identified 
by the claimant.  In any event, since the veteran's claim is 
reopened, VA's duty to assist is clearly triggered under the 
cited legal authority, and such is addressed in the remand 
below.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new and 
material evidence" is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The veteran's claim for service connection for hypertension 
had been denied in an unappealed August 1972 RO decision.  
The evidence which was of record at the time of the decision 
included the veteran's service medical records and a report 
of a VA examination.

The veteran was on active duty from October 1970 to May 1972.  
The service medical records include a report of a 
preinduction examination, which showed that on examination in 
April 1970, the veteran's blood pressure was recorded as 
146/98, and a diagnosis of hypertension was recorded at that 
time.  Over the next several days a series of blood pressure 
readings were recorded.  Shortly before the veteran's 
separation examination another series of blood pressure 
readings were recorded.  On examination in May 1972 for 
separation from service his blood pressure was recorded to be 
142/98.  It was indicated that the veteran was found to have 
fluctuating blood pressure ranging from 150/100 to 118/78.  
In the summary of defects and diagnoses it was reported that 
the veteran had labile hypertension, etiology undetermined, 
mild, EPTS.

On VA examination in May 1972, blood pressure readings of 
124/90 while sitting, 110/86 while recumbent, 120/90 while 
standing, 140/98 sitting after exercise and 124/92 two 
minutes after exercising were recorded.  A diagnosis of 
hypertensive vascular disease was made.

The documents which have been made part of the record 
subsequent to the August 1972 RO decision, and which were of 
record at the time of the 1997 Board decision denying the 
veteran's request to reopen his claim for service connection 
for hypertension, included private medical reports covering 
the period from 1974 to 1996.  These reports related to 
contemporaneous treatment of the veteran for a number of 
disabilities, including hypertension.

Additional documents that were received subsequent to the 
December 1997 Board decision include copies of some of the 
veteran's service medical records, statements from private 
physicians dated in March 2000 and April 2000, and testimony 
from the veteran at a July 2001 hearing on appeal.

In attempting to reopen his claim, the veteran avers that his 
hypertension, which pre-existed service, increased in 
severity during and as a result of service.  A veteran is 
entitled to compensation for a disability which is incurred 
in or aggravated by service.  38 U.S.C.A. § 1110 (West 1991 
and Supp. 2001).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles that may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306 (2001).

The medical evidence submitted in support of the veteran's 
application to reopen his claim includes medical statements 
from B A. M., M.D., and G. B. H, M.D.  Dr. G. B. H. reported 
in his April 2000 statement that the veteran had had evidence 
of high blood pressure since his induction to the service and 
that his blood pressure could have been exacerbated by the 
stress and strain of military service.

The medical evidence which supports the veteran's claim that 
his hypertension was aggravated during service was not 
previously of record, is not cumulative, and is both relevant 
and significant enough that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for hypertension.  Hodge, supra; 38 C.F.R. § 3.156.  
Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the veteran's claim for service 
connection for hypertension, and the December 1997 decision 
denying service connection is not final.  38 U.S.C.A. 
§§ 5108, 7104; 38 C.F.R. § 3.156.


ORDER

New and material evidence has been submitted to reopen the 
veteran's claim for entitlement to service connection for 
hypertension; to this extent only, the appeal is granted.


REMAND

In light of the Board's decision holding that new and 
material evidence to reopen the claim of entitlement to 
service connection for hypertension has been submitted, the 
case must be returned to the originating agency for de novo 
review of the claim.

During the course of the July 2001 hearing on appeal, the 
veteran testified that he had been evaluated at the VA 
Medical Center in Tuskegee for his hypertension in 1972, 
immediately following his discharge from service.  
Unfortunately, these VA outpatient treatment records have not 
been associated with the veteran's claims file.  Pursuant to 
Bell v. Derwinski, 2 Vet. App. 611 (1992), where evidence is 
in the possession of the VA which has not been included in 
the record, it remains the obligation of the VA to secure 
such records.

As noted above, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) 
has redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100.  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  The Board finds that there is a further duty to 
assist the veteran with the development of his claim. 

Following a review of the record, to include recently 
received medical statements and a transcript of the veteran's 
recent testimony at a Travel Board hearing, it is the Board's 
judgment that he should be afforded a VA examination that 
includes an opinion addressing his assertion that his 
hypertension increased in severity during service.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097- 98 (2000); 
38 U.S.C.A. § 5103A.

The Board also notes that, in light of the change in the law, 
the RO must review the claims file and ensure that all 
notification and development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & Supp. 2001) and 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159) are fully complied with and satisfied. 

Accordingly, this case will be REMANDED to the RO for the 
following action:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any VA 
and non-VA health care providers who have 
treated him for his hypertension since 
service.  After securing any necessary 
authorization, the RO should secure 
copies of all pertinent treatment reports 
identified by the veteran, including all 
VA outpatient records pertaining to 
treatment for hypertension, which are not 
currently of record.  All records 
obtained should be associated with the 
claims file.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159) are fully complied 
with and satisfied.

3.  Upon completion of the above, the RO 
should schedule the veteran for a VA 
examination for the purpose of 
determining whether the veteran's 
hypertension was aggravated during 
service.  The examiner is requested to 
conduct a comprehensive review of the 
veteran's claims file, including the 
service medical records, VA medical 
records and private medical reports.  
Following this review, and an examination 
of the veteran, to include any necessary 
tests, the examiner is requested to offer 
an opinion with supporting analysis, as 
to whether it is at least as likely as 
not that the veteran's hypertension was 
aggravated (chronically worsened) by 
active service.  A complete rationale for 
all opinions expressed should be 
provided.

The claims file must be made available to 
the examiner before the examination, for 
proper review of the medical history.  
The examination report should reflect 
whether such a review of the claims file 
was made.

Prior to the examination, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.  See 
38 C.F.R. § 3.655 (2001).

4.  Thereafter, the RO should 
readjudicate the veteran's claim for 
service connection for hypertension by 
considering all the evidence of record.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with an 
appropriate  supplemental statement of 
the case and be afforded the appropriate 
period of time in which to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required by the veteran until he receives further 
notice.  The purpose of this REMAND is to obtain additional 
development, and the Board intimates no opinion as to the 
ultimate outcome of this appeal.









The veteran has the right to submit additional evidence and 
argument on the matter 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 


